Case 1:21-cv-00045-PLM-SJB ECF No. 16, PageID.212 Filed 04/22/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

JOHNNY TIPPINS,

                     Plaintiff,                     Case No. 1:21-cv-45

v.                                                  Honorable Paul L. Maloney

LES PARISH et al.,

                     Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:   April 22, 2021                             /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
